Title: To George Washington from Alexander Hamilton, 4 September 1796
From: Hamilton, Alexander
To: Washington, George


        
          Sir
          New York Sep. 4. 1796
        
        I have received your two late letters, the last but one transmitting me a certain draft. It will be corrected & altered with attention to your suggestions & returned by Monday’s or Tuesday’s post—The idea of the university is one of those which I think will be most properly reserved for your speech at the opening of the session. A general suggestion respecting education will very fitly come into the address—With respectful & affect. attach: I have the honor to remain Sir Yr very obedt Serv.
        
          A. Hamilton
        
      